                   Case 19-11743-KG       Doc 204     Filed 09/09/19      Page 1 of 16



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      ) Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 ) Case No. 19-11743 (KG)
                                            )
                                            ) (Jointly Administered)
             Debtors.                       )
                                            )
_________________________________________ )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON SEPTEMBER 11, 2019 AT 11:00 A.M. (ET)2

I.       CONTINUED MATTERS:

         1.        Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to (A)
                   Maintain Insurance Programs, (B) Maintain Premium Financing Arrangements
                   and (C) Pay Prepetition Insurance Obligations and (II) Granting Related Relief
                   [Docket No. 3; filed August 5, 2019]

                   Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                        extended to September 6, 2019 at 4:00 p.m.
                                                        (ET) for the U.S. Trustee; extended to
                                                        September 11, 2019 at 4:00 p.m. (ET) for
                                                        the Chubb Companies

                   Responses/Objections Received:

                   A.     Informal comments from the Committee


1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are:
Perkins & Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie
Callender Pie Shops, LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID,
Inc. (2015); Wilshire Beverage, Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC
(8553); and P&MC’s Holding Corp. (2225). The mailing address for the Debtors is 6075 Poplar Avenue,
Suite 800, Memphis, Tennessee 38119-4709.
2
  The hearing will be before The Honorable Kevin Gross at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
Any party who wishes to appear telephonically at such hearing must contact COURTCALL, LLC at 866-
582-6878 prior to 12:00 p.m. (noon) (Eastern Time) on Tuesday, September 10, 2019, to register
his/her telephonic appearance in accordance with the Instructions for Telephonic Appearances Effective
January 5, 2005, Revised May 11, 2018.




RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19   Page 2 of 16



                   B.     Informal comments from the Chubb Companies

                   Related Documents:

                   i.     Interim Order (I) Authorizing the Debtors to (A) Maintain Insurance
                          Programs, (B) Maintain Premium Financing Arrangements and (C) Pay
                          Prepetition Insurance Obligations, and (II) Granting Related Relief
                          [Docket No. 52; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A)
                          Maintain Insurance Programs, (B) Maintain Premium Financing
                          Arrangements and (C) Pay Prepetition Insurance Obligations, and (II)
                          Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 68;
                          filed August 7, 2019]

                   Status: The hearing regarding this matter has been continued to September 17,
                           2019 at 11:00 a.m. (ET)

         2.        Motion of Debtors for Interim and Final Orders (I) Authorizing the Debtors to (A)
                   Pay Prepetition Wages, Salaries, Compensation, Reimbursable Expenses, and
                   Other Obligations on Account of Compensation and Benefits Programs and (B)
                   Continue Compensation and Benefits Programs and (II) Granting Related Relief
                   [Docket No 11; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee; extended to
                                                         September 11, 2019 at 4:00 p.m. (ET) for
                                                         the Chubb Companies

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   B.     Informal comments from the Chubb Companies

                   Related Documents:

                   i.     Interim Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages,
                          Salaries, Compensation, Reimbursable Expenses, and Other Obligations
                          on Account of Compensation and Benefits Programs and (B) Continue
                          Compensation and Benefits Programs and (II) Granting Related Relief
                          [Docket No. 51; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing the Debtors to (A)
                          Pay Prepetition Wages, Salaries, Compensation, Reimbursable Expenses,
                          and Other Obligations on Account of Compensation and Benefits
                          Programs and (B) Continue Compensation and Benefits Programs and (II)
                                                    2
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19    Page 3 of 16



                          Granting Related Relief; and (B) Final Hearing Thereon [Docket No. 73;
                          filed August 7, 2019]

                   Status: The hearing regarding this matter has been continued to September 17,
                           2019 at 11:00 a.m. (ET).

II.      MATTERS FILED UNDER CERTIFICATIONS:

         3.        Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to (A)
                   Maintain Customer Programs and (B) Pay and Honor Related Prepetition
                   Obligations and (II) Granting Related Relief [Docket No 4; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the Office of the United States
                                                         Trustee for the District of Delaware (the
                                                         “U.S. Trustee”)

                   Responses/Objections Received:

                   A.     Informal comments from Bank of America Merchant Services

                   Related Documents:

                   i.     Interim Order (I) Authorizing Debtors to (A) Maintain Customer Programs
                          and (B) Pay and Honor Related Prepetition Obligations and (II) Granting
                          Related Relief [Docket No. 53; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing Debtors to (A)
                          Maintain Customer Programs and (B) Pay and Honor Related Prepetition
                          Obligations and (II) Granting Related Relief; and (B) Final Hearing
                          Thereon [Docket No. 69; filed August 7, 2019]

                   iii.   Certificate of No Objection Regarding Motion of Debtors for Interim and
                          Final Orders (I) Authorizing Debtors to (A) Maintain Customer Programs
                          and (B) Pay and Honor Related Prepetition Obligations and (II) Granting
                          Related Relief [Docket No. 175; filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         4.        Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Pay
                   Prepetition Claims of Critical Vendors and (II) Granting Related Relief [Docket
                   No 5; filed August 5, 2019]



                                                    3
RLF1 21966780v.2
                   Case 19-11743-KG        Doc 204     Filed 09/09/19     Page 4 of 16



                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:

                   A.     Informal comments from the Official Committee of Unsecured Creditors
                          (the “Committee”)

                   Related Documents:

                   i.     Interim Order Authorizing (I) Debtors to Pay Prepetition Claims of
                          Critical Vendors and (II) Granting Related Relief [Docket No. 48; filed
                          August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order Authorizing (I) Debtors to Pay
                          Prepetition Claims of Critical Vendors and (II) Granting Related Relief;
                          and (B) Final Hearing Thereon [Docket No. 70; filed August 7, 2019]

                   iii.   Certification of Counsel Regarding Final Order Authorizing (I) Debtors to
                          Pay Prepetition Claims of Critical Vendors and (II) Granting Related
                          Relief [Docket No. 173; filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a proposed form of final order
                           under certification of counsel in connection with this matter. Accordingly
                           a hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

         5.        Motion of Debtors for Interim and Final Orders (I) Authorizing the Payment of
                   Prepetition Claims of Shippers and Warehousemen and (II) Granting Related
                   Relief [Docket No 6; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:        None at this time.

                   Related Documents:

                   i.     Interim Order (I) Authorizing the Payment of Prepetition Claims of
                          Shippers and Warehousemen and (II) Granting Related Relief [Docket
                          No. 54; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing the Payment of
                          Prepetition Claims of Shippers and Warehousemen and (II) Granting
                          Related Relief; and (B) Final Hearing Thereon [Docket No. 71; filed
                          August 7, 2019]
                                                 4
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19    Page 5 of 16



                   iii.   Certificate of No Objection Regarding Motion of Debtors for Interim and
                          Final Orders (I) Authorizing the Payment of Prepetition Claims of
                          Shippers and Warehousemen and (II) Granting Related Relief [Docket No.
                          176; filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         6.        Motion of Debtors for Interim and Final Orders (I) Establishing Procedures for
                   Determining Adequate Assurance of Payment, (II) Finding Utilities Adequately
                   Assured of Payment, (III) Prohibiting Utilities from Altering, Refusing, or
                   Discontinuing Utility Services, (IV) Authorizing the Debtors to Honor
                   Obligations to Bill Consolidators in the Ordinary Course of Business and (V)
                   Granting Related Relief [Docket No 7; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:

                   A.     Objection of Certain Utility Companies to the Motion of Debtors for
                          Interim and Final Orders (I) Establishing Procedures for Determining
                          Adequate Assurance of Payment, (II) Finding Utilities Adequately
                          Assured of Payment, (III) Prohibiting Utilities from Altering, Refusing, or
                          Discontinuing Utility Services, (IV) Authorizing the Debtors to Honor
                          Obligations to Bill Consolidators in the Ordinary Course of Business and
                          (V) Granting Related Relief [Docket No. 142; filed August 23, 2019]

                   B.     Informal comments from Waste Management

                   Related Documents:

                   i.     Interim Order (I) Establishing Procedures for Determining Adequate
                          Assurance of Payment, (II) Finding Utilities Adequately Assured of
                          Payment, (IV) Authorizing the Debtors to Honor Obligations to Bill
                          Consolidators in the Ordinary Course of Business and (V) Granting
                          Related Relief [Docket No. 55; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Establishing Procedures for
                          Determining Adequate Assurance of Payment, (II) Finding Utilities
                          Adequately Assured of Payment, (IV) Authorizing the Debtors to Honor
                          Obligations to Bill Consolidators in the Ordinary Course of Business and
                          (V) Granting Related Relief; and (B) Final Hearing Thereon [Docket No.
                          72; filed August 7, 2019]


                                                    5
RLF1 21966780v.2
                   Case 19-11743-KG        Doc 204       Filed 09/09/19   Page 6 of 16



                   iii.   Certification of Counsel Regarding Final Order (I) Establishing
                          Procedures for Determining Adequate Assurance of Payment, (II) Finding
                          Utilities Adequately Assured of Payment, and (III) Prohibiting Utilities
                          from Altering, Refusing, or Discontinuing Utility Services [Docket No.
                          172; filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a proposed form of final order
                           under certification of counsel in connection with this matter. Accordingly
                           a hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

         7.        Motion of Debtors for Interim and Final Orders (I) Authorizing Continued Use of
                   the Debtors’ Existing Cash Management System and Bank Accounts; (II)
                   Authorizing Continued Performance of Intercompany Transactions; (III) Waiving
                   Certain United States Trustee Requirements; and (IV) Granting Related Relief
                   [Docket No 8; filed August 5, 2019]

                   Response/Objection Deadline:           September 4, 2019 at 4:00 p.m. (ET);
                                                          extended to September 6, 2019 at 4:00 p.m.
                                                          (ET) for the U.S. Trustee

                   Responses/Objections Received:         None at this time.

                   Related Documents:

                   i.     Interim Order (I) Authorizing Continued Use of the Debtors’ Existing
                          Cash Management System and Bank Accounts; (II) Authorizing
                          Continued Performance of Intercompany Transactions; (III) Waiving
                          Certain United States Trustee Requirements; and (IV) Granting Related
                          Relief [Docket No. 56; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing Continued Use of the
                          Debtors’ Existing Cash Management System and Bank Accounts; (II)
                          Authorizing Continued Performance of Intercompany Transactions; (III)
                          Waiving Certain United States Trustee Requirements; and (IV) Granting
                          Related Relief; and (B) Final Hearing Thereon [Docket No. 74; filed
                          August 7, 2019]

                   iii.   Certificate of No Objection Regarding Motion of Debtors for Interim and
                          Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash
                          Management System and Bank Accounts; (II) Authorizing Continued
                          Performance of Intercompany Transactions; (III) Waiving Certain United
                          States Trustee Requirements; and (IV) Granting Related Relief [Docket
                          No. 177; filed September 6, 2019]




                                                     6
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19    Page 7 of 16



                   Status: On September 6, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         8.        Motion of Debtors for Interim and Final Orders (I) Authorizing Payment of
                   Prepetition Claims Asserted Under the (A) Perishable Agricultural Commodities
                   Act, (B) Packers and Stockyards Act, and (C) Any State Statutes of Similar Effect
                   and (II) Granting Related Relief [Docket No 9; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:        None at this time.

                   Related Documents:

                   i.     Interim Order (I) Authorizing Payment of Prepetition Claims Asserted
                          Under the (A) Perishable Agricultural Commodities Act, (B) Packers and
                          Stockyards Act, and (C) Any State Statutes of Similar Effect and (II)
                          Granting Related Relief [Docket No. 49; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing Payment of
                          Prepetition Claims Asserted Under the (A) Perishable Agricultural
                          Commodities Act, (B) Packers and Stockyards Act, and (C) Any State
                          Statutes of Similar Effect and (II) Granting Related Relief; and (B) Final
                          Hearing Thereon [Docket No. 75; filed August 7, 2019]

                   iii.   Certificate of No Objection Regarding Motion of Debtors for Interim and
                          Final Orders (I) Authorizing Payment of Prepetition Claims Asserted
                          Under the (A) Perishable Agricultural Commodities Act, (B) Packers and
                          Stockyards Act, and (C) Any State Statutes of Similar Effect and (II)
                          Granting Related Relief [Docket No. 178; filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         9.        Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors to Pay
                   Certain Taxes, Governmental Assessments and Fees and (II) Granting Related
                   Relief [Docket No 12; filed August 5, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee



                                                    7
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19    Page 8 of 16



                   Responses/Objections Received:        None at this time.

                   Related Documents:

                   i.     Interim Order (I) Authorizing Debtors to Pay Certain Taxes,
                          Governmental Assessments and Fees and (II) Granting Related Relief
                          [Docket No. 57; filed August 6, 2019]

                   ii.    Notice of (A) Entry of Interim Order (I) Authorizing Debtors to Pay
                          Certain Taxes, Governmental Assessments and Fees and (II) Granting
                          Related Relief; and (B) Final Hearing Thereon [Docket No. 67; filed
                          August 7, 2019]

                   iii.   Certificate of No Objection Regarding Motion of Debtors for Interim and
                          Final Orders (I) Authorizing Debtors to Pay Certain Taxes, Governmental
                          Assessments and Fees and (II) Granting Related Relief [Docket No. 174;
                          filed September 6, 2019]

                   Status: On September 6, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         10.       First Omnibus Motion of Debtors for an Order (I) Authorizing Rejection of
                   Certain Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
                   Petition Date, (II) Authorizing Abandonment of Certain Property in Connection
                   Therewith and (III) Granting Related Relief [Docket No 40; filed August 5, 2019]

                   Response/Objection Deadline:          August 20, 2019 at 4:00 p.m. (ET); extended
                                                         to September 6, 2019 at 4:00 p.m. (ET) for
                                                         the U.S. Trustee

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   Related Documents:

                   i.     Notice of Motion and Hearing [Docket No. 65; filed August 6, 2019]

                   ii.    Certificate of No Objection Regarding First Omnibus Motion of Debtors
                          for an Order (I) Authorizing Rejection of Certain Unexpired Leases of
                          Nonresidential Real Property Nunc Pro Tunc to the Petition Date, (II)
                          Authorizing Abandonment of Certain Property in Connection Therewith
                          and (III) Granting Related Relief [Docket No. 201; filed September 9,
                          2019]



                                                    8
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204       Filed 09/09/19    Page 9 of 16



                   Status: On September 9, 2019, the Debtors filed a certificate of no objection
                           regarding this matter. Accordingly, a hearing with respect to this matter is
                           only required to the extent that the Court has any questions or concerns.

         11.       Second Omnibus Motion of Debtors for an Order (I) Authorizing Rejection of
                   Certain Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to the
                   Rejection Date, (II) Authorizing Abandonment of Certain Property in Connection
                   Therewith and (III) Granting Related Relief [Docket No 78; filed August 7, 2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                   B.     Informal comments from DJ-9, Inc.

                   C.     Informal comments from Grays-Bays LLC

                   Related Documents:

                   i.     Certification of Counsel Regarding Second Omnibus Motion of Debtors
                          for an Order (I) Authorizing Rejection of Certain Unexpired Leases of
                          Nonresidential Real Property Nunc Pro Tunc to the Rejection Date, (II)
                          Authorizing Abandonment of Certain Property in Connection Therewith
                          and (III) Granting Related Relief [Docket No. 202; filed September 9,
                          2019]

                   Status: On September 9, 2019, the Debtors filed a proposed form of order under
                           certification of counsel in connection with this matter. Accordingly a
                           hearing with respect to this matter is only required to the extent that the
                           Court has any questions or concerns.

         12.       Application of Debtors for an Order Authorizing Employment and Retention of
                   Kurtzman Carson Consultants LLC as Administrative Advisor for the Debtors
                   Nunc Pro Tunc to the Petition Date (Sealed) [Docket No 125; filed August 21,
                   2019]

                   Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                   Responses/Objections Received:

                   A.     Informal comments from the U.S. Trustee

                                                    9
RLF1 21966780v.2
                   Case 19-11743-KG        Doc 204     Filed 09/09/19     Page 10 of 16



                    Related Documents:

                    i.     Application of Debtors for an Order Authorizing Employment and
                           Retention of Kurtzman Carson Consultants LLC as Administrative
                           Advisor for the Debtors Nunc Pro Tunc to the Petition Date (Redacted)
                           [Docket No. 127; filed August 21, 2019]

                    ii.    Certificate of No Objection Regarding Application of Debtors for an Order
                           Authorizing Employment and Retention of Kurtzman Carson Consultants
                           LLC as Administrative Advisor for the Debtors Nunc Pro Tunc to the
                           Petition Date [Docket No. 179; filed September 6, 2019]

                    Status: On September 6, 2019, the Debtors filed a certificate of no objection
                            regarding this matter. Accordingly, a hearing with respect to this matter is
                            only required to the extent that the Court has any questions or concerns.

         13.        Motion of Debtors for an Order Establishing Procedures for Interim
                    Compensation and Reimbursement of Professionals [Docket No 151; filed August
                    28, 2019]

                    Response/Objection Deadline:          September 4, 2019 at 4:00 p.m. (ET);
                                                          extended to September 6, 2019 at 4:00 p.m.
                                                          (ET) for the U.S. Trustee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    Related Documents:

                    i.     Certification of Counsel Regarding Order Establishing Procedures for
                           Interim Compensation and Reimbursement of Professionals [Docket No.
                           203; filed September 9, 2019]

                    Status: On September 9, 2019, the Debtors filed a proposed form of order under
                            certification of counsel in connection with this matter. Accordingly a
                            hearing with respect to this matter is only required to the extent that the
                            Court has any questions or concerns.

III.     CONTESTED MATTERS:

         14.        Debtors’ Motion for Interim and Final Orders (I) Authorizing Debtors to Obtain
                    Postpetition Financing and to Use Cash Collateral; (II) Granting Priming Liens
                    and Providing Super Priority Claims; (III) Granting Adequate Protection to
                    Prepetition Secured Parties; and (IV) Prescribing the Form and Manner of Notice
                    and Setting the Time for the Final Hearing [Docket No 13; filed August 5, 2019]


                                                     10
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204     Filed 09/09/19     Page 11 of 16



                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for Chubb Companies; extended to
                                                         September 9, 2019 at 5:00 p.m. (ET) for the
                                                         Committee; extended to September 9, 2019
                                                         at 11:59 p.m. (ET) for the U.S. Trustee

                    Responses/Objections Received:

                    A.     Limited Objection of National Retail Properties, Inc. to Debtors’ Motion
                           for Interim and Final Orders (I) Authorizing Debtors to Obtain
                           Postpetition Financing and to Use Cash Collateral; (II) Granting Priming
                           Liens and Providing Super Priority Claims; (III) Granting Adequate
                           Protection to Prepetition Secured Parties; and (IV) Prescribing the Form
                           and Manner of Notice and Setting the Time for the Final Hearing [Docket
                           No. 167; filed September 4, 2019]

                    B.     Informal comments from the U.S. Trustee

                    C.     Informal comments from the Chubb Companies

                    Related Documents:

                    i.     Interim Order (I) Approving Postpetition Financing, (II) Authorizing Use
                           of Cash Collateral, (III) Granting Liens and Providing Superpriority
                           Administrative Expense Status, (IV) Granting Adequate Protection, (V)
                           Modifying Automatic Stay, and (VI) Scheduling a Final Hearing [Docket
                           No. 58; filed August 6, 2019]

                    ii.    Notice of (A) Entry of Interim Order (I) Approving Postpetition
                           Financing, (II) Authorizing Use of Cash Collateral, (III) Granting Liens
                           and Providing Superpriority Administrative Expense Status, (IV) Granting
                           Adequate Protection, (V) Modifying Automatic Stay, and (VI) Scheduling
                           a Final Hearing; and (B) Final Hearing Thereon [Docket No. 76; filed
                           August 7, 2019]

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         15.        Motion of the Debtors for Entry of an Order Approving the Debtors’ Key
                    Employee Incentive Plan (Redacted) [Docket No 93; filed August 13, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 9, 2019 at 5:00 p.m.
                                                         (ET) for the Committee; extended to

                                                    11
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204     Filed 09/09/19     Page 12 of 16



                                                         September 9, 2019 at 11:59 p.m. (ET) for
                                                         the U.S. Trustee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    B.     Informal comments from the Committee

                    Related Documents:

                    i.     Motion of the Debtors for Entry of an Order Approving the Debtors’ Key
                           Employee Incentive Plan (Sealed) [Docket No. 94; filed August 13, 2019]

                    ii.    Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under
                           Seal Certain Information Contained in the Motion of the Debtors for Entry
                           of an Order Approving the Debtors’ Key Employee Incentive Plan
                           [Docket No. 95; filed August 13, 2019]

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         16.        Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under Seal
                    Certain Information Contained in the Motion of the Debtors for Entry of an Order
                    Approving the Debtors’ Key Employee Incentive Plan [Docket No 95; filed
                    August 13, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee; extended to
                                                         September 9, 2019 at 5:00 p.m. (ET) for the
                                                         Committee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    B.     Informal comments from the Committee

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.



                                                    12
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204     Filed 09/09/19     Page 13 of 16



         17.        Omnibus Motion of Debtors for Entry of an Order Authorizing Certain
                    Confidential Information to be Filed Under Seal in Connection with Retention
                    Applications [Docket No 122; filed August 21, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         18.        Debtors’ Application for Entry of an Order Authorizing the Retention and
                    Employment of Akin Gump Strauss Hauer & Feld LLP as Counsel to the Debtors,
                    Nunc Pro Tunc to the Petition Date (Sealed) [Docket No 123; filed August 21,
                    2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee; extended to
                                                         September 9, 2019 at 5:00 p.m. (ET) for the
                                                         Committee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    B.     Informal comments from the Committee

                    Related Documents:

                    i.     Debtors’ Application for Entry of an Order Authorizing the Retention and
                           Employment of Akin Gump Strauss Hauer & Feld LLP as Counsel to the
                           Debtors, Nunc Pro Tunc to the Petition Date (Redacted) [Docket No. 124;
                           filed August 21, 2019]

                    ii.    Supplemental Declaration of Jeffrey D. Warne in Support of the Debtors’
                           Application for Entry of an Order Authorizing the Retention and
                           Employment of Akin Gump Strauss Hauer & Feld LLP as Counsel to the
                           Debtors, Nunc Pro Tunc to the Petition Date (Redacted) [Docket No. 171;
                           filed September 6, 2019]


                                                    13
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204     Filed 09/09/19     Page 14 of 16



                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         19.        Debtors’ Application to Retain and Employ Richards, Layton & Finger, P.A. as
                    Co-Counsel Pursuant to Section 327(a) of the Bankruptcy Code, Bankruptcy
                    Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc Pro Tunc to the Petition
                    Date (Sealed) [Docket No 126; filed August 21, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    Related Documents:

                    i.     Debtors’ Application to Retain and Employ Richards, Layton & Finger,
                           P.A. as Co-Counsel Pursuant to Section 327(a) of the Bankruptcy Code,
                           Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc Pro
                           Tunc to the Petition Date (Redacted) [Docket No. 128; filed August 21,
                           2019]

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         20.        Application of the Debtors for Authorization to Retain and Employ FTI
                    Consulting, Inc as Financial Advisor to the Debtors Nunc Pro Tunc to the Petition
                    Date (Sealed) [Docket No 129; filed August 21, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 6, 2019 at 4:00 p.m.
                                                         (ET) for the U.S. Trustee; extended to
                                                         September 9, 2019 at 5:00 p.m. (ET) for the
                                                         Committee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    B.     Informal comments from the Committee


                                                    14
RLF1 21966780v.2
                   Case 19-11743-KG       Doc 204     Filed 09/09/19     Page 15 of 16



                    Related Documents:

                    i.     Application of the Debtors for Authorization to Retain and Employ FTI
                           Consulting, Inc as Financial Advisor to the Debtors Nunc Pro Tunc to the
                           Petition Date (Redacted) [Docket No. 130; filed August 21, 2019]

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.

         21.        Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a), Fed. R.
                    Bankr. P. 2014 and 5002, and Del. Bank. L.R. 2014-1 and 2016-2(h), for Entry of
                    an Order (I) Authorizing Employment and Retention of Houlihan Lokey Capital,
                    Inc. as Financial Advisor and Investment Banker for the Debtors Nunc Pro Tunc
                    to the Petition Date, (II) Waiving Certain Time-Keeping Requirements Set Forth
                    in Del. Bankr. L.R. 2016-2, and (III) Granting Related Relief (Sealed) [Docket No
                    131; filed August 21, 2019]

                    Response/Objection Deadline:         September 4, 2019 at 4:00 p.m. (ET);
                                                         extended to September 9, 2019 at 5:00 p.m.
                                                         (ET) for the Committee; extended to
                                                         September 9, 2019 at 11:59 p.m. (ET) for
                                                         the U.S. Trustee

                    Responses/Objections Received:

                    A.     Informal comments from the U.S. Trustee

                    B.     Informal comments from the Committee

                    Related Documents:

                    i.     Application of the Debtors, Pursuant to 11 U.S.C. §§ 327(a) and 328(a),
                           Fed. R. Bankr. P. 2014 and 5002, and Del. Bank. L.R. 2014-1 and 2016-
                           2(h), for Entry of an Order (I) Authorizing Employment and Retention of
                           Houlihan Lokey Capital, Inc. as Financial Advisor and Investment Banker
                           for the Debtors Nunc Pro Tunc to the Petition Date, (II) Waiving Certain
                           Time-Keeping Requirements Set Forth in Del. Bankr. L.R. 2016-2, and
                           (III) Granting Related Relief (Redacted) [Docket No. 132; filed August 21,
                           2019]

                    Status: The Debtors are in discussions with the parties that have provided
                            informal comments and expect to resolve such comments and file a
                            proposed order under certification in advance of the hearing. At this time
                            the hearing on this matter will go forward.


                                                    15
RLF1 21966780v.2
                   Case 19-11743-KG   Doc 204     Filed 09/09/19   Page 16 of 16



Dated: September 9, 2019
       Wilmington, Delaware

                                        /s/ Megan E. Kenney
                                        RICHARDS, LAYTON & FINGER, P.A.
                                        Daniel J. DeFranceschi (No. 2732)
                                        Michael J. Merchant (No. 3854)
                                        Zachary I. Shapiro (No. 5103)
                                        Brett M. Haywood (No. 6166)
                                        Megan E. Kenney (No. 6426)
                                        Sarah E. Silveira (No. 6580)
                                        One Rodney Square
                                        920 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 651-7700
                                        Facsimile: (302) 651-7701

                                        -and-

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Scott L. Alberino (admitted pro hac vice)
                                         Joanna Newdeck (admitted pro hac vice)
                                         2001 K Street, N.W.
                                         Washington, D.C. 20006
                                         Telephone: (202) 887-4000
                                         Facsimile: (202) 887-4288

                                         -and-

                                         AKIN GUMP STRAUSS HAUER & FELD LLP
                                         Gary A. Ritacco (admitted pro hac vice)
                                         One Bryant Park
                                         New York, New York 10036
                                         Telephone: (212) 872-1000
                                         Facsimile: (212) 872-1002

                                         Proposed Counsel to the Debtors and
                                         Debtors in Possession




                                                 16
RLF1 21966780v.2
